Case 17-29509   Doc 57   Filed 03/23/21 Entered 03/23/21 12:52:46   Desc Main
                           Document     Page 1 of 4
Case 17-29509   Doc 57   Filed 03/23/21 Entered 03/23/21 12:52:46   Desc Main
                           Document     Page 2 of 4
Case 17-29509   Doc 57   Filed 03/23/21 Entered 03/23/21 12:52:46   Desc Main
                           Document     Page 3 of 4
Case 17-29509   Doc 57   Filed 03/23/21 Entered 03/23/21 12:52:46   Desc Main
                           Document     Page 4 of 4
